

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 


November 21, 2007




Mr. Danny L. Wiginton
President and CEO
Commonwealth Savingshares Corporation
 


 


 
Re:           Proposed Business Combination with Commonwealth Savingshares
Corporation
 
Dear Mr. Wiginton:
 
This letter (“Letter of Intent”) is being written to you in your capacity as
President, Chief Executive Officer and sole shareholder of Commonwealth
Savingshares Corporation (“CSC”), a Delaware corporation and registered thrift
holding company, and the parent company of SOUTHBank, a Federal Savings Bank
with its main office in Huntsville, Alabama (the “Bank”).  The purpose of this
binding Letter of Intent is to settle the civil action styled Corinthian
Mortgage Corporation v. Summit Financial LLC et al., Chancery No. 187513 (the
“Litigation”) and to set forth an expression of the basis upon which each party
is presently prepared to consider and negotiate a proposed transaction whereby
Summit Financial Group, Inc. (“Summit”) may acquire CSC in exchange for the
consideration and on the basic terms and conditions set forth below:
 
1.           Structure of the Transaction.  The transaction will be structured
as a merger constituting a tax-free reorganization within the meaning of Section
368 (a) of the Internal Revenue Code pursuant to which all of the shares of CSC
will be exchanged for a combination of shares of common stock of Summit and cash
(hereinafter referred to as the “Transaction”). Prior to or contemporaneously
with the Closing, CSC and Wiginton shall be entitled to accomplish a
reorganization, spin-off or other distribution so as to retain the assets listed
on Exhibit A hereto.  In addition, the Agreement will contain a royalty-fee
license for use of the name “SOUTHBank” with respect to the operations retained
by Wiginton and, in the event that Summit ceases to use such name, it will
transfer such name to Wiginton.
 
2.           Execution of Definitive Agreement.  Summit, Wiginton and CSC will
negotiate in good faith to enter into a definitive merger agreement (the
“Agreement”) setting forth in detail the terms and conditions governing this
Letter of Intent.  Among other things, the Agreement will provide for
restrictions that will be placed on Wiginton’s rights as a shareholder of
Summit, including, but not limited to, Wiginton’s voting rights and rights to
seek a seat on Summit’s Board of Directors.
 
3.           Consideration.  The Agreement will provide that the shares of CSC
common stock will be exchanged for aggregate consideration of $52.5 million (the
“Purchase Price”), which sum includes the consideration received by Summit from
Federal Insurance Company to assist in settling the Litigation (but if such
consideration is not received from Federal Insurance Company, it shall not
reduce the Purchase Price).  The Purchase Price shall be payable in a
combination of stock and cash at Closing (as defined herein).  The combination
of stock and cash shall be no less than fifty percent stock and fifty percent
cash, and no greater than sixty percent stock and forty percent cash.
 
4.           Closing and Closing Date.  The closing (the “Closing”) of the
Transaction shall occur on the soonest possible date following the receipt of
all necessary regulatory approvals and the expiration of any mandatory
regulatory waiting periods.
 
5.           Regulatory and Corporate Approvals.  This Letter of Intent is
expressly conditioned on the receipt of approval of the Executive Committee of
Summit and the Board of Directors of Corinthian Mortgage Corporation and CSC
within five (5) days of execution of this Letter of Intent, and the Agreement is
expressly conditioned upon approval of the Board of Directors of Summit and
CSC.  The Agreement will provide that the acquisition of the common stock of the
CSC will be conditioned upon the prior receipt of all necessary regulatory and
corporate approvals on terms and conditions satisfactory to Summit, Wiginton,
and CSC.  In the event regulatory approval is not received, then Summit will be
required to make the alternative cash payment described in Section 10
below.  Summit, CSC and Wiginton agree that regulatory approval will not be
deemed to have been received if a regulatory agency imposes a material condition
on its approval, which condition will have a material impact on either CSC,
Wiginton or Summit.  Summit, CSC, and Wiginton will cooperate and aid each other
in preparation of any regulatory applications or notices, and further agree to
provide the other party with access to any records or information reasonably
necessary or which is required to be included in such applications or notices,
or that is required or requested by any such regulatory authority.
 
6.           Put and Call.  Wiginton may elect to sell any shares of stock back
to Summit anytime and from time to time between 3 to 5 years from issuance for
the Per Share Guaranteed Return Price, and in such case Summit shall purchase
such shares.  Similarly, Summit will have the right to repurchase the shares
anytime and from time to time between 3 to 5 years from the date of issuance for
the Per Share Guaranteed Return Price, and, in such case, Wiginton shall sell
such shares.  The “Per Share Guaranteed Return Price” shall mean the sum of (i)
per share price assigned as the value of the common stock of Summit for purposes
of determining the consideration payable in Summit stock with respect to the
acquisition of CSC (the “Per Share Closing Price”), plus (ii) interest at the
Interest Rate on the Per Share Closing Price from the Closing Date until the
date cash payment is made.  The term “Interest Rate” shall mean eleven percent
(11%) per annum, multiplied by a fraction, the numerator of which shall be the
PE Ratio of the Peer Group as of the Closing Date and the denominator of which
shall be the PE Ratio of the Peer Group as of the date of the exercise of the
put or call; provided, however, that in no event shall the Interest Rate be more
than thirteen percent (13%) or less than nine percent (9%). The Peer Group shall
be a group of financial institutions acceptable to the parties and established
in the Agreement.
 
7.           Right of First Refusal.  For a period of five years from the
Closing Date, Summit will have the right of first refusal to purchase any shares
that Wiginton wishes to sell on the open market.
 
8.           Subsequent Sale of CSC.  If Summit elects to sell any or all of the
assets of CSC or the Bank within a period of 3 years from the date of
acquisition, any profit in excess of 10% (annualized) shall be paid 50% to
Wiginton and 50% to Summit.
 
9.           Transfer of Summit Shares by Wiginton.  Wiginton will have the
right to transfer shares to a trust, limited partnership or other entity for the
benefit of the members of his immediate family or to members of his immediate
family under the same terms and conditions stated herein, which transfer shall
not give rise to a right of first refusal of Summit.  Certificates for all
shares held by Wiginton, any trust or immediate family member will contain a
legend indicating they are subject to the same stock transfer restrictions as
applicable to Wiginton.  Shares of stock issued to Wiginton cannot be registered
in nominee or broker name, but must be held in his name or the name of the trust
or family member owning the shares.
 
10.           Cash Alternative.  At any time prior to the execution of the
Agreement, Summit, Wiginton, and CSC shall each have the right in its or his
sole discretion to choose not to pursue the acquisition of CSC by Summit and to
terminate, subject to the payments required under this Section 10, this Letter
of Intent.  In such case, Summit shall pay or cause to be paid, within twenty
(20) days thereafter to Corinthian, CSC and Wiginton the total sum of $10.5
million as consideration (i) for settling the Litigation and (ii) as a break-up
fee.  After execution of the Agreement, should any regulatory body whose
approval is required by law not approve this acquisition or should the Agreement
be terminated for any reason whatsoever, including without limitation, as a
result of the breach of the Agreement by any party, Summit shall pay, or cause
to be paid within twenty (20) days thereafter, to Corinthian, CSC and
Wiginton  the total sum of $10.5 million as consideration (i) for settling the
Litigation and (ii) as a break-up fee. If either Summit, CSC or Wiginton chooses
not to pursue the acquisition and Summit pays the total sum of $10.5 million to
Wiginton, Corinthian or CSC, or if regulatory approval is not received and
Summit pays the total sum of $10.5 million to Wiginton, Corinthian and CSC, then
in both events, each of the parties shall pay their respective legal fees and
expenses. For purposes of this Section, Summit, CSC and Wiginton agree that
regulatory approval will not be deemed to have been received if a regulatory
agency imposes a material condition on its approval, which condition will have a
material impact on either CSC, Wiginton, the Bank, or Summit.  In the event
either party breaches the Agreement and Summit is required to pay the total sum
of $10.5 million dollars, the parties acknowledge and agree that such payment is
consideration for the settlement of the Litigation and does not affect or alter
in any way the ability of either party to pursue its contractual rights and
remedies under the Agreement.  The parties further acknowledge and agree that
the $10.5 million payment includes consideration received from Federal Insurance
Company to assist in settling the Litigation (but if such consideration is not
received, it shall not reduce the $10.5 million payment).
 
11.           Fees and Expenses.  The Agreement will provide that Summit, CSC,
Corinthian, and the Bank will each pay their respective legal fees and expenses
in connection with the Transaction, including if the Transaction does not close
because of a failure to receive regulatory approval.
 
12.           Representations, Warranties and Covenants.  The Agreement will
contain such mutual representations, warranties and covenants as are customary
or appropriate for a transaction of this nature, including but not limited to a
representation that there has been no material adverse change to the respective
business, operations or financial condition of Summit, CSC or the Bank.  The
representations and warranties will survive the Closing for a period of one (1)
year, except for any representations and warranties relating to Corinthian
Mortgage Corporation, which shall survive three (3) years.
 
13.           Indemnification. Except for indemnification obligations relating
to Corinthian Mortgage Corporation (which shall survive for three (3) years),
the Agreement will provide for reciprocal indemnification obligations between
the parties for a period of one (1) year following the Closing.  The Agreement
will provide that Wiginton and CSC will indemnify and hold Summit harmless for
any damages or loss of any nature relating to, resulting from or arising out of
the operation or ownership of Corinthian Mortgage Corporation for a period of
three (3) years. Notwithstanding anything to the contrary, in no event shall
Wiginton’s, CSC’s or Summit’s aggregate liability for indemnification exceed
$2.5 million (which limitation as to Summit shall not apply to failure to pay
the Purchase Price, the Per Share Guaranteed Return Price or the payments under
Section 8 hereof).  Notwithstanding anything to the contrary, in no event shall
Wiginton, the Bank or CSC provide any indemnification under the Agreement
whatsoever with respect to any matters arising out of any claims Corinthian may
have whether asserted or not against ChoicePoint Precision Marketing, LLC (now
Inc.) or its officers, directors, employees, agents, subsidiaries, parents,
affiliated entities, successors, and assigns.
 
14.           Public Disclosure.  Neither Summit nor Wiginton nor CSC will make
any press release or other public disclosure concerning this Transaction without
the prior written consent of the other parties to this Letter of Intent;
provided, however, that notwithstanding the foregoing, Summit, Wiginton and CSC
will be permitted to make any public disclosures or governmental filings as
legal counsel may deem necessary to maintain compliance with or to prevent
violations of applicable law or regulations or that may be necessary to obtain
regulatory approval for the Transactions.
 
15.           Confidentiality.  Except as may be required by applicable law or
regulation or as may be necessary to obtain regulatory approval of the
Transaction contemplated by this Letter of Intent, Summit, CSC and Wiginton will
treat as confidential any information (the “Information”) related to the
Transaction described herein obtained from Summit, CSC or Wiginton, as
applicable. Summit, CSC, and Wiginton will use the Information, and not disclose
it to others, except its employees, advisors, directors and agents, expressly
for the purposes of evaluating the potential of consummating the Transaction
proposed herein. The information may be shared with potential purchasers of any
or all of the assets of CSC provided any potential purchaser agrees to be bound
by this provision. The term “Information” does not include any information that
(i) at the time of disclosure or thereafter is generally available to and known
by the public, (ii) was available on a nonconfidential basis from a source other
than Summit, or, or (iii) was independently acquired or developed without
violating any laws or obligations of this Letter of Intent.
 
16.           Further Cooperation.  Summit, CSC and Wiginton hereby agree to
cooperate and work together in providing any information required by either
party to consummate the Transaction and in negotiating and agreeing upon any
other matters that may arise in connection with the preparation of the
Agreement.
 
17.           Amendment, Modification or Extension.  The terms of this Letter of
Intent may not be amended, modified or extended, nor may any of its terms be
waived, except by a written instrument signed by all of the parties thereto.
 
18.  Execution of Settlement Agreement and Release.  Upon execution of this
Letter of Intent and subject to receipt of satisfactory evidence of the approval
of this Letter of Intent by the Executive Committee of Summit and the Board of
Directors of Corinthian Mortgage Corporation and CSC within five (5) days of
execution of this Letter of Intent, Corinthian, Summit and the individual
defendants will execute that certain Settlement Agreement and Release attached
hereto as Exhibit B, to which this Letter of Intent shall be attached as
Attachment 1.
 
19.           Binding Provisions. Except for the obligations of the parties set
forth in Sections 10, 11, 14, 15 and 18 hereof, this letter is not intended, and
shall not be deemed, to create any binding contract or obligation among
Corinthian, Summit, Wiginton, CSC or the Bank (and there shall be no obligations
whatsoever based on such things as parol evidence, extended negotiations, “hand
shakes,” oral understandings or courses of conduct), but only sets forth an
expression of the basis upon which each party is presently prepared to consider
and negotiate the proposed Transaction; provided, however, notwithstanding the
foregoing it is agreed that the Agreement, to the extent executed, will provide
for the Purchase Price and the Per Share Guaranteed Return Price set forth in
Section 2 and 6 hereof, respectively, and the terms set forth in Section
8.  Neither Corinthian, Summit, Wiginton, CSC nor the Bank shall be bound to
consummate the Acquisition unless and until the parties execute and deliver a
final, complete and definitive Agreement.
 
If the foregoing binding Letter of Intent is acceptable to you, please so
signify by executing this letter in the space provided below and returning one
copy of this letter to the undersigned at the above address.
 
Very truly yours,


Summit Financial Group, Inc.




By: /s/ H. Charles Maddy, III


Its: President & CEO




 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED THIS 19th DAY OF November, 2007.


Commonwealth Savingshares Corporation


By:           /s/ Danny L.
Wiginton                                                                           
 Danny L. Wiginton
Its:           President, Chief Executive Officer an
 Sole Shareholder




SOUTHBank, FSB
By:           /s/ Danny L.
Wiginton                                                                           
 Danny L. Wiginton
Its:           President




Corinthian Mortgage Corporation


By:           /s/  Danny L.
Wiginton                                                                
 Danny L. Wiginton
Its:           President




/s/ Danny L.
Wiginton                                                                           
Danny L. Wiginton



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Retained Assets
 
 


1.
  SOUTHBank – Florida
 
2.
  North Carolina branches and related real estate.
 
3.
  Related company loans (Danny Wiginton)
 
4.
  2nd mortgage receivable from sale of Durham, NC building
 
5.
  Corinthian Mortgage Corporation (with minimum net worth required by investors,
FNMA and FHLMC)
 
6.
  REO and other repossessed assets
 
7.
  Assignment of all claims involving Cobb loan
 
8.
  MERS Stock and Membership in the Ritz Carlton Club-Jupiter Florida
 



 
 

--------------------------------------------------------------------------------

 
